United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1313
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

            Glen Arlan Sedlacek, also known as Glenn Arlen Sedlacek

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: December 9, 2019
                              Filed: March 25, 2020
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, LOKEN and GRASZ, Circuit Judges.
                              ____________

PER CURIAM.

      Glen Sedlacek pleaded guilty to distribution of child pornography, in violation
of 18 U.S.C. § 2252(a)(2), (b)(1). The district court1 varied downward from the


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
Guidelines range and sentenced Sedlacek to 132 months’ imprisonment. Sedlacek
appeals, claiming that the district court imposed a substantively unreasonable
sentence. Finding no abuse of discretion, we affirm.

                                  I. Background
       In February 2017, a federal law enforcement officer downloaded 58 files of
child pornography from a computer using Sedlacek’s internet protocol address. Law
enforcement then executed a search warrant at Sedlacek’s home and seized two
computers. During his interview, Sedlacek stated that he had many files in a shared
folder, “perhaps as many as 1,000 files, with 60 to 70 percent being child
pornography.” Final Presentence Report (PSR) at 5, ¶ 13, United States v. Sedlacek,
No. 4:17-cr-00231-SMR-CFB (S.D. Iowa Jan. 25, 2019), ECF No. 49. He also
“defined ‘child pornography’ as material [only] involving children under 12 years old
engaged in nudity and things of a sexual nature.” Id. at 5, ¶ 14.

       Sedlacek used certain terms such as “groupsex,” “PTHC,”2 and “Lolita” to
search for child pornography. At times, he downloaded child pornography using a
file-sharing program called eMule. A forensic examination of Sedlacek’s computers
showed that he had collected child pornography from 2013 to 2017. The examination
uncovered a massive collection of 74,873 photos and 1,728 videos, consisting mostly
of child pornography involving minors between the ages of 12 and 16. Sedlacek’s
collection also contained material of prepubescent minors. During his mental
evaluation, Sedlacek admitted to having a sexual interest in pubescent adolescents.
He eventually pleaded guilty to distribution of child pornography in 2018.

       The PSR recommended a Guidelines range of 151 to 188 months’
imprisonment based on a total offense level of 34 and a criminal history category of
I. During sentencing, Sedlacek did not object to the Guidelines range, but he asked


      2
          PTHC stands for “preteen hard core.” PSR at 5, ¶ 14.

                                          -2-
the district court to vary downward to a statutory minimum sentence of 60 months’
imprisonment based on his age, health, lack of criminal history, and other mitigating
factors such as his 37-year marriage, his wife’s illness, his advanced education, and
his 35-year career as a proud middle-school teacher. In February 2019, the district
court adopted the advisory Guidelines range and varied downward, imposing a
sentence of 132 months’ imprisonment.

       The district court explained that it had considered the statutory penalties,
Guidelines, and factors found in 18 U.S.C. § 3553(a). The court found that Sedlacek’s
child pornography distribution extended over a four-year period, which had resulted
in a staggering collection. It further found that Sedlacek used specific search terms
to collect child pornography and that his collection contained horrendous material
involving toddlers, preschool children, girls, and boys. The court also discussed
Sedlacek’s personally-conceived definition of child pornography and his attraction
to pubescent girls. It mentioned, that although the record does not indicate he
committed any hands-on offense, Sedlacek’s interest in children did raise the court’s
suspicions about his long career of working with children in unsupervised settings.
The court also highlighted the victim impact statements provided by some of the
children that were identified in the images found in Sedlacek’s collection.

       Moreover, the district court considered Sedlacek’s proffered mitigating
circumstances. It acknowledged that Sedlacek was 68 years old at the time of
sentencing, that he appeared to have been a good citizen until he became involved
with child pornography, that he had a stable childhood, and that he had been married
for 37 years. The court’s other positive findings included Sedlacek’s relative good
health and advanced education. The court, however, chose not to vary downward to
the statutory minimum.




                                         -3-
                                   II. Discussion
      On appeal, Sedlacek argues that the district court erred in not properly
balancing the § 3553(a) factors and, therefore, abused its discretion when it imposed
a substantively unreasonable sentence of 132 months’ imprisonment.

       “We review the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard . . . .” United States v. Morais, 670 F.3d 889, 893 (8th
Cir. 2012) (citing Gall v. United States, 552 U.S. 38, 41 (2007)). “A district court
abuses its discretion when it (1) fails to consider a relevant factor that should have
received significant weight; (2) gives significant weight to an improper or irrelevant
factor; or (3) considers only the appropriate factors but in weighing those factors
commits a clear error of judgment.” United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (internal quotations omitted). “In conducting this review, we are
to ‘take into account the totality of the circumstances, including the extent of any
variance from the Guidelines range.’” Id. (quoting Gall, 552 U.S. at 51).
Nevertheless, it is “the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.” Id. at 464 (quoting United States v. Gardellini, 545 F.3d
1089, 1090 (D.C. Cir. 2008)).

       Sedlacek contends (1) that he received the equivalent of a life sentence based
on his age, high blood pressure, and other ailments; and (2) that the sentence of 132
months’ imprisonment was greater than necessary to accomplish the goals of
sentencing. He further asserts that the district “[c]ourt relied much too heavily on the
nature and circumstances of the offense,” Appellant’s Br. at 7, and that it failed to
give sufficient weight to his personal life and other positive aspects. He claims that
the court also erred in labeling and considering him a pedophile.

      “A district court has substantial discretion in determining how to weigh the
§ 3553(a) factors.” Morais, 670 F.3d at 893. Put differently, “[t]he district court has

                                          -4-
wide latitude to weigh the § 3553(a) factors in each case and assign some factors
greater weight than others in determining an appropriate sentence.” United States v.
Borromeo, 657 F.3d 754, 757 (8th Cir. 2011) (quoting United States v. Bridges, 569
F.3d 374, 379 (8th Cir. 2009)). Additionally, “it is ‘nearly inconceivable’ that a
sentence is so high as to be substantively unreasonable and constitute an abuse of
discretion when the district court imposed a below-Guidelines sentence.” United
States v. Bevins, 848 F.3d 835, 841 (8th Cir. 2017) (quoting United States v. Lazarski,
560 F.3d 731, 733 (8th Cir. 2009)).

       Here, the district court did not abuse its discretion in imposing the
below-Guidelines sentence. The court reviewed the record and expressly stated that
it had considered the statutory penalties, Guidelines, and § 3553(a) factors. The court
adequately explained the sentence that it imposed, and we identify no reversible error
in the court’s weighing of the factors and its consideration of Sedlacek’s mitigating
circumstances.

       A review of the sentencing transcript shows that the district court considered
the § 3553(a) factors and placed significant weight on the nature and severity of the
offense, Sedlacek’s characteristics, and the needs to redress the victims and to impose
a just punishment. See 18 U.S.C. § 3553(a). In placing substantial weight on the
foregoing factors, the district court discussed the numerous computer images of child
pornography collected, the length of time in which the images were collected, the
atrocious acts depicted in the images, Sedlacek’s attraction to pubescent girls, and the
rage and hurt experienced by some of Sedlacek’s victims. See, e.g., United States v.
Moore, 572 F.3d 489, 492 (8th Cir. 2009) (per curiam) (discussing a district court’s
consideration of “the large number of computer images of child pornography
involved, the nature of the images and their distribution via the internet”).

     The district court has broad discretion in determining how to weigh the
§ 3553(a) factors “and [in] assign[ing] some factors greater weight than others in

                                          -5-
determining an appropriate sentence.” United States v. Richart, 662 F.3d 1037, 1054
(8th Cir. 2011) (quoting United States v. Lozoya, 623 F.3d 624, 627 (8th Cir. 2010)).
Nothing in the record demonstrates that the court failed to consider a relevant factor,
considered an improper factor, or committed a clear error of judgment in weighing
the factors present here. Furthermore, Sedlacek’s argument that the court implicitly
referred to him as a pedophile does not constitute an abuse of discretion warranting
reversal. The court’s discussion of Sedlacek’s conduct was not inappropriate in this
type of case. Even if erroneous, we discern no prejudice.

      The district court also considered Sedlacek’s proffered mitigating
circumstances such as his age, health, marriage, education, and past employment as
a teacher. Taking note of these, the court varied downward and imposed a
below-Guidelines sentence. It, however, was not required to grant a further downward
variance and impose a sentence equal to the statutory minimum as Sedlacek
requested. Therefore, we reject Sedlacek’s contentions and hold that his 132-month
sentence is substantively reasonable.

                                  III. Conclusion
      For the reasons discussed, the judgment of the district court is affirmed.
                      ______________________________




                                         -6-